Deemer, J
—The amount involved being less than one hundred dollars, a proper certificate from the trial judge is necessary to give us jurisdiction. A certificate was granted in this case, the formal part of which is as follows: “The amount in controversy in the above entitled action being less than $100, and there being questions of law involved, upon which it is. desirable to have the opinion of the supreme court, this court certifies the following questions of law for the opinion of the supreme court.” Appellee contends that this certificate is insufficient, because it does not state that the questions certified are involved in the case, and he relies upon the case of Lamb v. Ross, 84 Iowa, 578 (51 N. W. Rep. 48). The certificate in that case is in almost the exact language of the one given in this, and we there held that such a certificate was insufficient. The questions presented seem to be ruled adversely to appellant in McAlister v. Safley, 65 Iowa, 719 (23 N. W. Rep. 139); Scale Co. v. Beed, 52 Iowa, 307 (3 N. W. Rep. 96). As we do not have jurisdiction of the case, the appeal is DISMISSED.